DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Claims
Claims 1-19 and 21-49 are pending.
Claims 1-19 and 21-49 are rejected.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119e as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 61/430,032, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. 
Priority for claims 1-49 is given the benefit of U.S. Provisional Application No. 61/475,632, filed 14 April 2011. Priority for claims 1-49 is not given the benefit of U.S. Provisional Application No. 61/430,032 because the provisional application does not describe the determination of cutoff values as recited in independent claims 1, 32, 36, or the recited fetal fraction Pf determination in claim 45 or sequencing reactions as in claim 14.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 23 February 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The rejections of claims 30, 35, 44, and 49 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph in the Office action mailed 28 January 2022 is withdrawn in view of the amendment received 27 April 2022.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 and 21-49 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Independent claim 1 recites a computer-mediated process of analyzing quantitative data of a first amount of a mutant allele and a second amount of a normal allele of at least 4,000 reactions of nucleic acid data from cell free nucleic acids from a pregnant female which is heterozygous for a mutant and has a normal allele at a locus on the X chromosome and is bearing a male fetus for amounts of a mutant allele and a normal allele of a locus on the X chromosome, analyzing fetal fraction data, calculating cutoff values for the mutant and normal allele to determine whether the fetus has inherited the mutant or normal allele which, but for the limitation of using a generic computer, recites the mental process and mathematical concept groupings of abstract ideas.
Independent claim 32 recites a computer-mediated process of analyzing quantitative data of a first amount of a mutant allele and a second amount of a normal allele of at least 4,000 reactions of nucleic acid data from cell free nucleic acids from a pregnant female which is homozygous for an allele at a locus on the X chromosome and has a mutation of an amplification of the allele on a mutant X chromosome and is bearing a male fetus for amounts of an additional junction created by additional copies of the allele and amounts of a normal junction on the X chromosomes, analyzing fetal fraction data, calculating cutoff values for the mutant X chromosome and normal X chromosome to determine whether the fetus has inherited the mutant or normal X chromosome which, but for the limitation of using a generic computer, recites the mental process and mathematical concept groupings of abstract ideas.
Independent claim 36 recites a computer-mediated process of analyzing quantitative data of a first amount of a mutant allele and a second amount of a normal allele of at least 4,000 reactions of nucleic acid data from cell free nucleic acids from a pregnant female which is heterozygous for a mutation and has a normal allele at a locus on the X chromosome wherein the mutation is a deletion or an amplification of a target region and is bearing a male fetus for amounts of the target region and an X chromosome reference region, analyzing fetal fraction data, calculating cutoff values for the mutation and the normal allele to determine whether the fetus has inherited the mutation or the normal allele which, but for the limitation of using a generic computer, recites the mental process and mathematical concept groupings of abstract ideas.
Independent claim 45 recites a computer-mediated process of analyzing quantitative data of a first amount of a mutant allele and a second amount of a normal allele of at least 4,000 reactions of nucleic acid data from cell-free nucleic acids from a pregnant female that is homozygous at an allele and the fetus is either heterozygous or hemizygous, calculating concentrations of first and second alleles, and calculating the fetal fraction which, but for the limitation of using a generic computer, recites the mental process and mathematical concept groupings of abstract ideas.
Dependent claim 2 further recites a mental process of comparing a parameter to both first and second cutoff values. Dependent claim 3 further recites a mental process of determining either disease state, non-disease state, or non-classifiable state. Dependent claim 4 further recites a mental process and mathematical concept of determining the fetal fraction by a correction using an expected statistical distribution of molecules. Dependent claim 5 further recites a mental process and mathematical concept of using a Poisson-corrected concentration of fetal fraction. Dependent claim 6 further recites a mental process of considering data of a second allele on chromosome Y. Dependent claim 7 further recites a mental process of considering data of a first allele on chromosome X. Dependent claim 8 further recites a mental process of considering data of a paternally-inherited allele. Dependent claim 9 further recites a mental process of considering data of a methylation marker. Dependent claim 10 further recites a mental process and a mathematical concept of calculating fetal fraction by the recited formula. Dependent claim 11 further recites a mental process and mathematical concept of determining the cutoff values using a sequential probability ratio test. Dependent claim 12 further recites a mental process of considering data of an allele in the same haplotype as the mutant allele with a probability of recombination of less than 1%. Dependent claim 13 further recites a mental process of considering data of an allele in the same haplotype as the normal allele with a probability of recombination of less than 1%. Dependent claim 14 further recites a mental process of considering data of sequencing reactions, optical analysis, hybridization, or nanopore sequencing. Dependent claim 15 further recites a mental process of considering data of an amplification reaction. Dependent claim 16 further recites a mental process of considering data of polymerase chain reactions. Dependent claim 17 further recites a mental process of considering data of less than one template per reaction and a Poisson distribution for determining the fetal fraction. Dependent claim 18 further recites a mental process of considering data of samples of plasma, serum, or whole blood. Dependent claim 19 further recites a mental process of considering data of whether a fetus has inherited a mutant or normal allele. Dependent claim 21 further recites a mental process of determining whether the fetus has inherited the mutant allele. Dependent claim 22 further recites a mental process of considering X-linked mutations related to a recited group of diseases. Dependent claims 23, 34, and 43 further recite a mental process of considering data of an X-linked mutation related to hemophilia. Dependent claim 24 further recites a mental process of considering data where the first amount is less than 1160. Dependent claim 25 further recites a mental process of considering an additional set of data. Dependent claim 26 further recites a mental process of considering data of less than or equal to 13,770 reactions. Dependent claim 27 further recites a mental process of considering data of a first and second cutoff values based on the total number of reactions and updating the cutoff values. Dependent claim 27 further recites a mental process and mathematical concept of updating the cutoff values using a sequential probability ratio test. Dependent claim 29 further recites a mental process of determining a probability of accuracy determined by how much the parameter exceeds the cutoff values. Dependent claims 30, 35, 44, and 49 recite a mental process of providing instructions to cause the reactions to be performed. Dependent claim 30 recites a computer program that causes a computer to execute the process of independent claim 1. Dependent claim 33 further recites a mental process of considering data of a fetus with a mutant X chromosome. Dependent claims 37 and 38 further recite a mental process of considering data of ratios of amounts. Dependent claims 39 and 40 further recite a mental process and mathematical concept of using the recites formulas to determine the cutoffs based on the fetal fraction. Dependent claim 41 further recites a mental process of correcting a fetal fraction with an expected statistical distribution of molecules in reactions. Dependent claim 42 further recites a mental process of analyzing data of a fetus that has inherited the mutation. Dependent claim 46 further recites a mental process and mathematical concept of determining the fetal fraction by the recited formula. Dependent claim 47 further recites a mental process and mathematical concept of determining a statistical distribution of alleles using Poisson corrected concentrations as recited. Dependent claim 48 further recites a mental process of determining cutoff values for inheriting alleles.
This judicial exception is not integrated into a practical application because the additional element of computers, programs stored on computer readable media, and inputting data to computers in claims 1, 32, 36, and 45 is a data gathering step that does not integrate the recited judicial exception into a practical application. The additional element of outputting data in claim 19 is an extra solution limitation that does not integrate the recited judicial exception into a practical application. The additional element in claim 45 of aligning sequences to a reference genome is too complex to be practical to perform in a human mind and is therefore not a mental process. However the step of aligning in claim 45 is a data gathering step that is used in subsequent mental process and mathematical concept step and does not integrate the recited judicial exception into a practical application.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element of computers, programs stored on computer readable media, and inputting data to computers in claims 1, 32, 36, and 45 and the additional element of outputting data in claim 19 are conventional computer components and processes.
The claimed subject matter comprises an abstract idea that is computer mediated. Performing an abstract idea on a generic computer is not an additional element that is significantly more than the abstract idea itself. In Alice Corp. Pty. Ltd. v. CLS Bank Int'l (573 U.S. 134 S.Ct. 2347, 110 USPQ2d 1976 (2014)) the Supreme Court reviewed the prior Benson, Flook, and Diehr decisions regarding claims directed to an abstract idea that include a step of using computers:
These cases demonstrate that the mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention. Stating an abstract idea “while adding the words ‘apply it’” is not enough for patent eligibility. Mayo, supra, at ___ (slip op., at 3). Nor is limiting the use of an abstract idea “‘to a particular technological environment.’” Bilski, supra, at 610–611. Stating an abstract idea while adding the words “apply it with a computer” simply combines those two steps, with the same deficient result. Thus, if a patent’s recitation of a computer amounts to a mere instruction to “implemen[t]” an abstract idea “on…a computer,” Mayo, supra, at ___ (slip op., at 16), that addition cannot impart patent eligibility. This conclusion accords with the pre-emption concern that undergirds our §101 jurisprudence. Given the ubiquity of computers, see 717 F. 3d, at 1286 (Lourie, J., concurring), wholly generic computer implementation is not generally the sort of “additional featur[e]” that provides any “practical assurance that the process is more than a drafting effort designed to monopolize the [abstract idea] itself.” Mayo, 566 U. S., at ___ (slip op., at 8–9).
	Regarding claims to computers and computer-readable media that execute an abstract idea, the court further stated:
Petitioner’s claims to a computer system and a computer-readable medium fail for substantially the same reasons. Petitioner conceded below that its media claims rise or fall with its method claims. En Banc Response Brief for Defendant-Appellant in No. 11–1301 (CA Fed.) p. 50, n. 3. As to its system claims, petitioner emphasizes that those claims recite “specific hardware” configured to perform “specific computerized functions.” Brief for Petitioner 53.But what petitioner characterizes as specific hardware-a “data processing system” with a “communications controller” and “data storage unit,” for example, see App. 954,958, 1257-is purely functional and generic. Nearly every computer will include a “communications controller” and “data storage unit” capable of performing the basic calculation, storage, and transmission functions required by the method claims. See 717 F. 3d, at 1290 (Lourie, J., concurring). As a result, none of the hardware recited by the system claims “offers a meaningful limitation beyond generally linking ‘the use of the [method] to a particular technological environment,’ that is, implementation via computers.” Id., at 1291 (quoting Bilski, 561 U. S., at 610–611). Put another way, the system claims are no different from the method claims in substance. The method claims recite the abstract idea implemented on a generic computer; the system claims recite a handful of generic computer components configured to implement the same idea. This Court has long “warn[ed] . . . against” interpreting §101 “in ways that make patent eligibility ‘depend simply on the draftsman’s art.’” Mayo, supra, at ___ (slip op., at 3) (quoting Flook, 437 U. S., at 593); see id., at 590 (“The concept of patentable subject matter under §101 is not ‘like a nose of wax which may be turned and twisted in any direction . . . ’”). Holding that the system claims are patent eligible would have exactly that result.
Because petitioner’s system and media claims add nothing of substance to the underlying abstract idea, we hold that they too are patent ineligible under §101.
The additional element in claim 45 of aligning sequences to a reference genome is conventional. Evidence for the conventionality of aligning sequences to a reference genome is shown in Flicek et al. (Nature Methods Supplement Vol. 6, pages S6-S12 (2009)). Flicek et al. reviews alignment procedures and shows alignment to a reference genome on pages S6-S9.
Applicant's arguments filed 27 April 2022 have been fully considered but they are not persuasive. The applicants state the limitation of analysis of a plurality of reactions of at least 4,000 reactions is impractical to perform in the human mind. The argument is not persuasive because the results of the analysis are two numbers, one being the number of mutant alleles detected and the second being the number of normal alleles detected. Because the results are summed to yield two numbers, the analysis of the reactions is not so complex that the required calculations could not be performed in the human mind aided by pen and paper. The applicants further state the limitation of sending instructions to a device in claims 30, 35, 44, and 49 cannot be performed in the human mind. The argument is not persuasive because use of a generic computer and performance of conventional computer operations of a generic computer are not sufficient to show significantly more than the recited abstract idea, as discussed in the above rejection. The applicants state the claimed subject matter does not recite mathematical concepts. The argument is not persuasive because the MPEP states at 2106.04(a)(2)B “A claim that recites a numerical formula or equation will be considered as falling within the “mathematical concepts” grouping.” Claims 1, 5, 10, 32, 39, 40, 45, 46, and 47 recite mathematical formulas. Claim 36 requires steps of calculations of mathematical values. Those claims reciting mathematical formulas or calculation of mathematical values recite a mathematical concept.
The applicants state the claims recite a practical application of avoidance of an invasive test. The argument is not persuasive because the claims do not require avoidance of an invasive test and do not apply results of the judicial exception to a practical application such as a therapeutic treatment.
The applicants state the claims require more efficient sequencing. The argument is not persuasive because the claims do not improve the operation of a nucleic acid sequencer, nor do the claims require analysis of the results of a nucleic acid sequencer because the claimed subject matter analyzes reaction results, one embodiment of which is a digital PCR reaction as discussed in the specification at paragraph 61. The claimed subject matter does not require analysis of results of sequencing reactions.
The applicants state the claimed subject matter requires an inventive concept in an additional element. The argument is not persuasive because the applicants point to limitation within the recited abstract idea such as analysis of data from cell free DNA of a pregnant female and a male fetus. The applicants state that sending instructions to a device is unconventional, however outputting data and results is a conventional computer activity.
Terminal Disclaimer
The terminal disclaimer filed on 27 April 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,152,568 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Double Patenting
The rejection of claims 1-28, 31-34, 32-43, and 45-48 on the ground of nonstatutory double patenting as being unpatentable over claims 1-20, 22, 23, 25, 27-30, and 34-46 of U.S. Patent No. 10,152,568 in the Office action mailed 28 January 202 is withdrawn in view of the terminal disclaimer received 27 April 2022.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S. BRUSCA whose telephone number is (571)272-0714. The examiner’s fax number is (571) 273-0714.The examiner can normally be reached M-F 8:30 AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN S BRUSCA/Primary Examiner, Art Unit 1631